Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, Serial No. 16/861,294 (the ‘294 application) of Serial No. 15/384,241, now U.S. Patent 10,077,399 (the ‘399 patent) which issued with claims 1 and 2 on September 18, 2018.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application contains patented claims 1 and 2 and new added claims 3-7.  Claim 1 is directed to a display element comprising a fluorescent compound, claim 2 is directed to a spectrometer, a two-photon absorptive storing device, a laser micro processing apparatus, or a photo dynamic therapy apparatus comprising a fluorescent compound, and claims 3-7 are directed to a fluorescent compound.  Claim 3 is representative:
3.  (New, amended) A fluorescent compound comprising a compound represented by the following Formula 1:

    PNG
    media_image1.png
    184
    305
    media_image1.png
    Greyscale

wherein R1 is selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl including at least one heteroatom N, O or S;
wherein R2 is selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl including:
at least one heteroatom N, O or S;
a residue of a water-soluble natural compound; or
a residue of a water-soluble high molecular organic compound;
wherein at least one of R1 and R2 represents a residue of a water-soluble natural compound, or a residue of a water-soluble high molecular organic compound;
	wherein said residue of a water-soluble natural compound is a substituent selected from the group consisting of a monosaccharide, and a disaccharide or oligomer thereof, and
	wherein said reside of a water-soluble high molecular organic compound is a substituent selected from the group consisting of polyethylene glycol, polypropylene glycol, polyvinyl alcohol, crospovidone, polyvinylpyrrolidone, and PVP-PVA.



35 U.S.C. 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I.	Claim 3 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is confusing, i.e., claim 3 recites “wherein at least one of R1 and R2 represents a residue of a water-soluble natural compound, or a residue of a water-soluble high molecular organic compound”.  However, claim 3 defines R1 “as selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 

35 U.S.C. § 251
II.	Claims 3-5 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

1. A fluorescent compound comprising a compound represented by the following Formula 1:

    PNG
    media_image2.png
    181
    233
    media_image2.png
    Greyscale

wherein, R1 and R2 are independently selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl comprising:
	at least one heteroatom N, O or S;
	a residue of a water soluble-natural compound;
	a residue of a water-soluble polymer; or
	a residue of a water-soluble high molecular organic compound, provided that at least one of R1 and R2 represents a residue of a water-soluble natural compound, a residue of a water-soluble polymer or a residue of a water-soluble high molecular organic compound, said water-soluble natural compound, water-soluble polymer or water-soluble high molecular organic compound selected from a group consisting of monosaccharide, disaccharide, oligosaccharide, polyethylene glycol, polypropylene glycol, PVA, crospovidone, PVP and PVP-PVA
wherein the compound is fluorescent.

2. The fluorescent compound according to claim 1, wherein the compound is represented by the following Formula 2:

    PNG
    media_image3.png
    210
    217
    media_image3.png
    Greyscale


3. The fluorescent compound according to claim 1, wherein R1 is hydrogen atom.



    PNG
    media_image2.png
    181
    233
    media_image2.png
    Greyscale

wherein, R1 and R2 are independently selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl comprising:
	at least one heteroatom N, O or S;
	a residue of a water soluble-natural compound;
	a residue of a water-soluble polymer; or
	a residue of a water-soluble high molecular organic compound, provided that at least one of R1 and R2 represents a residue of a water-soluble natural compound, a residue of a water-soluble polymer or a residue of a water-soluble high molecular organic compound, said water-soluble natural compound, water-soluble polymer or water-soluble high molecular organic compound selected from a group consisting of monosaccharide, disaccharide, oligosaccharide, a water-soluble vitamin, polyethylene glycol, polypropylene glycol, PVA, crospovidone, PVP and PVP-PVA.

5. A spectrometer, a two-photon absorptive storing device, a laser micro processing apparatus, or a photo dynamic therapy apparatus, comprising a fluorescent compound represented by the following Formula 1:

    PNG
    media_image2.png
    181
    233
    media_image2.png
    Greyscale

wherein, R1 and R2 are independently selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl comprising:
	at least one heteroatom N, O or S;
	a residue of a water soluble-natural compound;
	a residue of a water-soluble polymer; or
	a residue of a water-soluble high molecular organic compound, provided that at least one of R1 and R2 represents a residue of a water-soluble natural compound, a 

In the non-final Office Action dated February 7, 2018, the examiner rejected claims 1-3 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rodriguez-Bernaldo de Quiros.  Claims 4-5 were indicated as allowed.
Claims 1-3 were canceled by patent owner in the response filed May 5, 2018.  Claims 4 and 5 subsequently issued as claims 1 and 2 of the ’399 patent. 
The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent.  Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295.  Claims 3-5 of the ‘294 application are of the same scope as canceled claims 1-3 of the ‘241 application.

35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 



III.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,847,225 to Ramachandran et al. (“Ramachandran”).
	Ramachandran teaches unsaturated 2-naphthyl ketones of the formula:
		Ar—C=CH—CO—R2
		         |
		        R1

	where Ar is an unsubstituted 2-naphthyl group or a substituted 2-naphthyl group where the substitution is in one or more of the 4, 5, 6, 7 and 8 positions, and the substituent or substituents is/are selected from chlorine or bromine atoms, alkoxy groups having 1 to 4 carbon atoms, alkylthio groups having 1 to 4 carbon atoms, and alkyl groups having 1 to 4 carbon atoms; R1 is a hydrogen atom or an alkyl group having up to about 10 carbon atoms, and R2 is a hydrocarbyl group free of olefinic and acetylenic unsaturation and having up to 10 carbon atoms.  Preferably, Ar is a monosubstituted 2-naphthyl group in which the substitution is in the 6-position, and more preferably such substituent is a methoxy group.  Preferably R1 is a hydrogen atom or a primary alkyl group, more preferably a hydrogen atom or a methyl group, and most preferably a hydrogen atom.  Preferably, R2 is an alkyl group, more preferably a primary alkyl group having 1 to 4 carbon atoms, and most preferably a methyl group.  (Column 2, lines 43-67; emphasis added).
	The most preferred compound taught by Ramachandran differs from the instantly claimed compound of formula 10 only in the methoxy substituent at the 4 position.  However, Ramachandran teaches that compounds which may be additionally substituted at the 4 position 

Response to Arguments
Applicant’s arguments, filed January 17, 2022, with respect to the rejection of claims 3-5 over Rodriguez-Bernaldo de Quiros have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, a new ground(s) of rejection is made in view of Ramachandran.

Allowable Subject Matter
Claims 1, 2 and 7 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,077,399 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991